Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 27, 2021

                                           No. 04-20-00500-CV

      IN RE SAN MIGUEL ELECTRIC COOPERATIVE, INC., South Texas Electric
                  Cooperative, Inc., and Kiewit Mining Group, Inc.

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On October 9, 2020, relators filed a petition for writ of mandamus. After considering
relators’ petition, the response of the real parties in interest, relators’ reply, and the record, this
court concludes relators are not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on January 27, 2021.



                                                                    _____________________________
                                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 18-08-0777-CVA, styled San Miguel Electric Cooperative, Inc. v. A.M.
Peeler Ranch, LLC, Alonzo M. Peeler, Jr., and Barbara Gene Peeler, pending in the 218th Judicial District Court,
Atascosa County, Texas, the Honorable Russell Wilson presiding.